RESPONSE TO MOTION FOR REINSTATEMENT
Now into Court comes the Louisiana State Bar Association, Petitioner, in the above numbered and captioned matter, appearing herein through the Committee on Professional Responsibility and its Executive Counsel, Thomas 0. Collins, Jr., who, in response to the Motion for Reinstatement filed by W. D. Atkins, Jr., does represent as follows.
(1) Petitioner admits the statements made in Motion under Paragraph # 1.
(2) In connection with Paragraph # 2, the Committee suggests that the best evidence as to the content of the judgment of the United States District Court for the Western District of Louisiana, Lafayette/Opelousas Division, dated November 6, 1980, are the records of that Court.
(3) That the Committee admits that Article XV, Section 8(6) does provide “An attorney will be reinstated immediately on the reversal of his conviction for a serious crime that has resulted in his suspension, but the reinstatement will not terminate any disciplinary proceedings then pending against the attorney.” It is further noted that said Article XV has, by Rule XIX of this Honorable Court, become the rule governing matters touching upon discipline and disbarment of members of the Bar.
Further, in response to the Motion filed by W. D. Atkins, Jr., the Committee is of the opinion that upon the furnishing of evidence deemed sufficient by this Court of the reversal of the conviction in question, it would be appropriate for this Court to reinstate Mr. Atkins, as set forth in Article XV, Section 8(6).
WHEREFORE, the Committee prays that the above response be deemed sufficient and after due proceedings had, that this Court take the appropriate action indicated.
LOUISIANA STATE BAR
ASSOCIATION
COMMITTEE ON PROFESSIONAL
RESPONSIBILITY
Sam J. D’Amico, Chairman
Roland J. Achee
Wood Brown, III
Leonard Führer
Carrick R. Inabnett
Harold J. Lamy
Alfred S. Landry
A. Russell Roberts
John B. Scofield
Thomas 0. Collins, Jr.,
Executive Counsel
BY: /s/ Thomas 0, Collins. Jr.
Thomas 0. Collins, Jr.,
Executive Counsel